Citation Nr: 1818393	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  10-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma and, if so, whether service connection is warranted.

3.  Whether there was clear and unmistakable error (CUE) in the August 1980 VA rating decision denying service connection for a right knee disorder.

4.  Whether there was CUE in the May 2006 rating decision denying service connection for a left shoulder disability.  

5.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected rotator cuff tendonitis of the left shoulder (left shoulder disability).

6.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected torn lateral collateral ligament of the right knee (right knee disability).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for a cervical spine disability and claimed neuropathy of the left upper extremity are addressed in a separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from April 1978 to February 1980.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, December 2011, and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In June 2011, the Board remanded the issues of whether new and material evidence has been received to reopen service connection for right knee and left shoulder disorders, and service connection for a lumbar spine disorder, sciatica/neuropathy of the bilateral lower extremities, a cervical spine disorder, left upper extremity neuropathy, and depression for additional VA treatment records, records from the Social Security Administration (SSA), and VA examinations with medical opinions, and subsequent readjudication of the appeals.  Pursuant to the remand directives, the additional VA treatment records and records from the SSA were obtained.  Also, in January 2012, February 2013, and March 2013, VA examinations with medical opinions were provided.

As a result of the ordered development, service connection was established for a right knee disability, a left shoulder disability, a lumbar spine disability, right and left lower extremity radiculopathies, and major depressive disorder.  Because those issues were fully resolved in the Veteran's favor, those issues are no longer subject to appellate review.

In February 2017, the Board remanded the issues on appeal for the scheduling of a videoconference Board hearing.  In August 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing on the appealed issues listed on the first page of this decision.  A transcript of the hearing is of record.  [In February 2017, the Board also remanded the issues of service connection for a cervical spine disability and left upper extremity neuropathy for a supplemental VA medical opinion.  Because a separate Board hearing was previously held on those issues (i.e., in August 2010) by a different VLJ, they will be adjudicated in a separate decision.]  In consideration thereof, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

For most of the appeal, the Veteran was represented by Attorney David Huffman; however, in December 2015, the Veteran was informed that Attorney Huffman is no longer accredited to represent claimants in claims before VA, and that he could seek other representation or proceed without representation.  To date, the Veteran has not designated another individual or Veterans Service Organization as his representative; therefore, the Board notes the Veteran is representing himself in this matter.

Additional service treatment records were added to the record after issuance of the May 2006 rating decision determining that new and material evidence had not been received to reopen service connection for asthma; however, the additional service treatment records are merely duplicative of service treatment records previously considered showing that asthma existed prior to service and was not aggravated by service, so they are not pertinent (i.e., relevant) to the current appeal, and the issue is properly considered as an application to reopen a previously denied claim rather than an original claim.   

The issues of entitlement to: (1) service connection for asthma (reopened); (2) an initial rating in excess of 10 percent for the left shoulder disability; (3) an initial rating in excess of 10 percent for the right knee disability; (4) and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for the issue of service connection for a left knee disability.

2.  In the May 2006 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for asthma on the basis that asthma existed prior to service and was not aggravated by service.

3.  Evidence received since the May 2006 rating decision relates to the previously unestablished fact of asthma aggravated by active service.

4.  The August 1980 rating decision denied service connection for the right knee disability on the basis that the evidence did not show a right knee disability.  

5.  The August 1980 rating decision denying service connection for a right knee disability was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.

6.  The May 2006 rating decision denied service connection for the left shoulder disability on the basis that the evidence did not show a left shoulder disability related to service.  

7.  The May 2006 rating decision denying service connection for a left shoulder disability was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The May 2006 rating decision denying reopening service connection for asthma became final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen service connection for asthma.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The August 1980 rating decision denying service connection for a right knee disability was not clearly and unmistakably erroneous.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. § 3.105 (2017).

5.  The May 2006 rating decision denying service connection for a left shoulder disability was not clearly and unmistakably erroneous.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. § 3.105 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Service Connection for a Left Knee Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the August 2017 Board hearing, the undersigned stated that the Veteran had requested to withdraw the appealed issue of service connection for a left knee disability.  See Board hearing transcript, page 2.  Thus, because the Veteran has withdrawn the appeal of this issue, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review it.  For this reason, the withdrawn issue will be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to allegations of CUE in prior final decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  

In this case, the service connection appeal for asthma is found to be reopened by way of the receipt of new and material evidence, and the reopened service connection appeal is being remanded for further development.  Also, the initial rating appeals for the left shoulder and right knee disabilities and the TDIU appeal are being remanded for further development.  The duties to notify and assist do not apply to CUE claims.  For these reasons, no discussion of whether VA satisfied the duties to notify and assist for the appeals adjudicated herein is needed.  


New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  
38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for Asthma

In the May 2006 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for asthma on the bases that there was no evidence showing that asthma, which existed prior to service, was aggravated by service.  In May 2006, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the May 2006 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the May 2006 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the May 2006 rating decision, the Board finds that it qualifies as new and material evidence, and is sufficient to reopen service connection for asthma.  In a May 2012 private medical opinion submitted by the Veteran in support of the appeal, a private orthopedist opined that it was at least as likely as not that the pre-existing bronchial asthma was aggravated beyond the normal progression by extreme physical training performed during service.  The May 2012 private medical opinion is new to the record, addresses the basis for the prior denial, is presumed credible for the limited purpose of reopening the claim, and raises a reasonable possibility of substantiating the claim.  For this reason, the Board finds that new and material evidence has been received to reopen service connection for asthma.  See 38 C.F.R. § 3.156(a). 

CUE Legal Criteria

The law and regulations provide that previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

Any claim of CUE must be pled with specificity.  See Andre v. Principi, 301 F. 3d 1354 (Fed. Cir. 2002).  Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the VA decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000).

Examples of situations which do not constitute CUE are: (1) a new medical diagnosis which "corrects" an earlier diagnosis considered in a decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (4) the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e) (pertaining to allegations of CUE in a prior Board decision). 

In determining whether a prior decision involves CUE, the U.S. Court of Appeals for Veterans Claims (CAVC) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (affirming that CUE must be outcome determinative). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be Ipso Facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith, 35 F.3d at 1527.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

CUE Analysis for August 1980 Rating Decision - Right Knee Disability

As an initial matter, the Board finds the allegations of CUE made by the Veteran are adequate to meet the threshold pleading requirements; therefore, dismissal of the appealed issue is not warranted.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Veteran has explicitly raised the issue of whether CUE is present in the August 1980 rating decision denying service connection for a right knee disorder.  See August 2010 Board hearing transcript, pages 6-8.  Because the Veteran adequately identified the August 1980 rating decision at issue and set forth a reasonable allegation of CUE in the denial of service connection, the specificity requirement has been met. 

In the August 1980 rating decision, the RO, in pertinent part, denied service connection for torn ligaments in the right knee, on the basis that the evidence did not show a right knee disability.  After receiving notice of the appellate rights, the Veteran did not appeal the August 1980 rating decision and did not submit any evidence within one year of receiving notice of the August 1980 rating decision.  Also, no official service records pertinent to the August 1980 rating decision denying service connection for a right knee disability have been obtained; therefore, the August 1980 rating decision became final.  38 U.S.C. § 7105 (c) (2012); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

In this case, the Veteran contends that the August 1980 rating decision is clearly erroneous in failing to grant service connection for a right knee disability.  Specifically, he contends that the evidence showed a right knee disability because he had continued pain after the right knee injury during service.  

The pertinent law and regulatory criteria in effect at the time of the August 1980 rating decision, as now, provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 331; 38 C.F.R. § 3.303(a).  

The evidence of record at the time of the August 1980 rating decision consisted of the service treatment records (STRs), which show that, from May 1979 to June 1979, the Veteran sought treatment for a right knee injury.   In May 1979, the Veteran sought emergency treatment for a right knee injury sustained during a softball game and was then unable to fully extend the knee.  The Veteran complained of pain in the right knee for five and a half hours after twisting the knee while playing softball.  On physical examination, the knee demonstrated extreme tenderness to the patella area and middle to posterior of the patella.  The noted impression was questionable meniscus tear and probable lateral collateral ligament tear.  In June 1979, a service medical provider noted that the Veteran had worn a cylinder cast until the prior week for treatment of a questionable right medial collateral ligament (MCL) tear and the right knee was held in a flexed position of approximately 25 degrees and was tender to light touch.  The noted assessment was status post right collateral ligament tear/strain with pain secondary to long immobilization.  The next day, the service medical provider noted that the Veteran had injured the right knee seven weeks earlier while playing softball, demonstrated active range of motion of the right knee from 20 degrees to 105 degrees, and was apprehensive and appeared to be dramatizing discomfort.  The service medical provider noted that the right knee demonstrated increased range of motion and strength.  The June 1979 x-ray of the right knee was normal.  At the January 1980 service Medical Board examination, the physical examination revealed a well-developed, well-nourished male in no acute distress with a blood pressure of 150/80 and the remainder of the physical examination within normal limits.  

After review of the record as it existed at the time of the August 1980 rating decision, the Board finds that there was no CUE in the August 1980 rating decision denying service connection for a right knee disability.  The evidence then of record showed that the Veteran sustained an in-service right knee injury in May 1979 during a softball game and received medical treatment related to the knee injury from May 1979 to June 1979; however, because the June 1979 x-ray of the right knee was negative, there were no further right knee complaints during service after June 1979, and the physical examination performed as part of the January 1980 Medical Board evaluation revealed no report, complaint, or diagnosis of a right knee disability, it was reasonable to conclude that the right knee injury during service had resolved without residuals and there was no then-current right knee disability for which disability benefits could be awarded.  In consideration thereof, the Board finds that there was no CUE in the August 1980 rating decision denying service connection for a right knee disability, so no revision is warranted.  

CUE Analysis for May 2006 Rating Decision - Left Shoulder Disability

As an initial matter, the Board finds the allegations of CUE made by the Veteran are adequate to meet the threshold pleading requirements; therefore, dismissal of the appealed issue is not warranted.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Veteran has explicitly raised the issue of whether CUE is present in the August 1980 rating decision denying service connection for a left shoulder disability.  Because the Veteran adequately identified the May 2006 rating decision at issue and set forth a reasonable allegation of CUE in the denial of service connection for the left shoulder disability, the specificity requirement has been met. 

In the May 2006 rating decision, the RO, in pertinent part, denied service connection for a left shoulder condition, on the basis that the evidence did not show a left shoulder disability related to service.  After receiving notice of the appellate rights, the Veteran did not appeal the May 2006 rating decision and did not submit any evidence within one year of receiving notice of the May 2006 rating decision.  Also, no official service records pertinent to the May 2006 rating decision denying service connection for a left shoulder disability have been obtained; therefore, the May 2006 rating decision became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2017). 

In this case, the Veteran contends that the May 2006 rating decision is clearly erroneous in failing to grant service connection for a left shoulder disability.  Specifically, he contends that the evidence showed a left shoulder disability consistent with a prior left shoulder injury, and he had previously sustained a left shoulder injury during service.  

The pertinent law and regulatory criteria in effect at the time of the May 2006 rating decision, as now, provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  

The evidence of record at the time of the May 2006 rating decision consisted of the STRs, VA treatment records, the September 2005 VA examination report, and statements from the Veteran.  The STRs showed that, in August 1978, the Veteran received medical treatment for left shoulder pain, which was then attributed to a muscle strain.  There was no other report, complaint, diagnosis, or treatment for the left shoulder during service.  At the January 1980 service Medical Board examination, the physical examination revealed a well-developed, well-nourished male in no acute distress with a blood pressure of 150/80 and the remainder of the physical examination within normal limits.  The earliest post-service evidence of left shoulder problems was dated in June 1993.  The September 2005 VA examiner diagnosed degenerative joint disease of the left shoulder and was unable to determine if the left shoulder disability was related to the single episode of left shoulder pain in 1978 without resort to mere speculation, explaining that the submission of additional medical reports would be helpful.  

After review of the record as it existed at the time of the May 2006 rating decision, the Board finds that there was no CUE in the May 2006 rating decision denying service connection for a left shoulder disability.  The evidence then of record showed that the Veteran received in-service treatment for left shoulder pain in 1978, and had a current left shoulder disability; however, there was no competent lay or medical evidence then of record linking the then-current left shoulder disability to the in-service left shoulder pain.  The September 2005 VA examiner was unable to link the left shoulder disability to service without resort to speculation.  In consideration thereof, the Board finds that there was no CUE in the May 2006 rating decision denying service connection for a left shoulder disability, so no revision is warranted.  


ORDER

The appeal for service connection for a left knee disability is dismissed.

New and material evidence having been received, reopening of service connection for asthma is granted.

As the August 1980 rating decision did not contain CUE in denying service connection for a right knee disability, the appeal for revision based on CUE is denied.

As the May 2006 rating decision did not contain CUE in denying service connection for a left shoulder disability, the appeal for revision based on CUE is denied.


REMAND

Service Connection for Asthma

The reopened issue of service connection for asthma is remanded for a VA examination with a medical opinion.  In the May 2012 medical opinion mentioned above, a private physician opined that pre-existing asthma was aggravated by service; however, the medical opinion is inadequate because the private physician has medical expertise and training in orthopedic disabilities, not respiratory disabilities.  Also, the private physician based the medical opinion on the inaccurate factual premise that, prior to service, the Veteran had not been treated for asthma since early childhood.  Rather, in July 1979, the Veteran reported that he had last experienced an asthma attack approximately six months prior to service enlistment.  

The March 2013 VA medical opinion provided in connection with the appeal is also inadequate.  Because asthma was not noted at service entrance in this case, the Veteran is presumed sound at service entry as it relates to the claimed asthma.  Consequently, the VA examiner wrongly used the "at least as likely as not" standard when providing the medical opinion and did not consider the appropriate standard of "clear and unmistakable evidence" when providing the medical opinion.   In consideration thereof, the Board finds that a VA examination with a medical opinion is needed in this case.    

Higher Initial Ratings for the Left Shoulder and Right Knee Disabilities

During the course of the appeal, in Correia v. McDonald, 28 Vet. App. 
158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Because the January 2012 VA examination performed in connection with the initial rating appeals for the left shoulder and right knee disabilities do not include the results of range of motion testing for pain on both active and passive motion or in weight-bearing and non-weight-bearing positions, the Board finds that a remand for further VA examination is warranted.

TDIU

The outcome of the service connection appeal and initial rating appeals potentially impacts the TDIU appeal; therefore, final adjudication of the TDIU appeal will be deferred until the AOJ completes the ordered development and readjudicates the service connection appeal and initial rating appeals.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  .  Obtain a supplemental medical opinion for the asthma disability from an appropriate medical professional.  Another VA examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should provide the following opinions:

a)  Did asthma clearly and unmistakably (obviously and manifestly) exist prior to service?

b)  If asthma clearly and unmistakably (obviously and manifestly) existed prior to service, does the evidence show that asthma clearly and unmistakably was not worsened beyond the normal progression during active service?

The examiner/reviewer should consider the service treatment records showing treatment of asthma during service, including the July 1979 service hospital narrative summary noting an attack approximately six months before service entry, as well as the May 2012 private medical opinion purporting to link asthma to service.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Schedule the appropriate VA examinations to assess the current nature and severity of the left shoulder and right knee disabilities.  All relevant documents should be made available to and reviewed by the examiner. The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms and functional impairment that the Veteran has manifested that are attributable to the service-connected left shoulder and right knee disabilities. 

The examiner should test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the left shoulder and right knee disabilities.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also comment on the extent of any functional impairment due to the left shoulder and right knee disabilities and how that impairment impacts employability and daily life.

3.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  


	(CONTINUED ON NEXT PAGE)



The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


